DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said anode" in line 4.  It is unclear whether the limitation refers to the ‘metallic anode’ or the ‘anode metal’ previously recited in the claim.
Claim 1 recites the limitation "said cathode" in line 4.  It is unclear whether the limitation refers to the ‘metallic cathode’ or the ‘cathode metal’ previously recited in the claim.
Claim 3 recites the limitation “the surface layer composition and thickness”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the cell” in line 1 and in line 2.  It is unclear whether this limitation refers to the ‘electrochemical cell’ previously recited.  For the purposes of this Office Action, the limitation is assumed to refer to the ‘electrochemical cell’.
Claim 8 recites the limitation “the cell”.  It is unclear whether this limitation refers to the ‘electrochemical cell’ previously recited.  For the purposes of this Office Action, the limitation is assumed to refer to the ‘electrochemical cell’.
Claim 9 recites the limitation “comprises or consists of a metal selected from the group consisting of lithium, magnesium, calcium, or combinations thereof”.  Specifically, the limitation appears to be a Markush group and the phrase ‘consists of…’ would be sufficient.  The claimed phrase “comprises or consists of” is redundant and, thus, unclear.
Claim 11 recites the limitation “the cell” in line 1 and in line 2.  It is unclear whether this limitation refers to the ‘electrochemical cell’ previously recited.  For the purposes of this Office Action, the limitation is assumed to refer to the ‘electrochemical cell’.
Claim 12 recites the limitation “the cell”.  It is unclear whether this limitation refers to the ‘electrochemical cell’ previously recited.  For the purposes of this Office Action, the limitation is assumed to refer to the ‘electrochemical cell’.
Claim 15 recites the limitation "the anode”.  It is unclear whether the limitation refers to the ‘metallic anode’ or the ‘anode metal’ previously recited in a preceding claim.
Claim 15 recites the limitation "the cathode".  It is unclear whether the limitation refers to the ‘metallic cathode’ or the ‘cathode metal’ previously recited in a preceding claim.
Claim 16 recites the limitation "the anode”.  It is unclear whether the limitation refers to the ‘metallic anode’ or the ‘anode metal’ previously recited in a preceding claim.
Claim 16 recites the limitation "the cathode".  It is unclear whether the limitation refers to the ‘metallic cathode’ or the ‘cathode metal’ previously recited in a preceding claim.
Further, dependent claims 2-16 are rendered indefinite due to their dependency on any of the indefinite claims above.

Claim 17 recites the limitation “the surface layer”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “removing a passivating native oxide film on a surface of said cathode”.  It is unclear as to when the removing step occurs relative to the electrically connecting step and whether the removing step occurs during the flow of voltage stabilization current (i.e., during the duration of “over 10 hours or greater”), as a result of the flow of voltage stabilization current (i.e., after “10 hours of greater”), prior to the flow of voltage stabilization current, etc.
Further, dependent claims 18-20 are rendered indefinite due to their dependency on any of the indefinite claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (US 2021/0175509 A1).
Regarding claim 17, Lai discloses a process of stabilizing the voltage of a low voltage electrochemical cell with an open circuit voltage at or less than 1 Volt (battery, Title, Abstract; separator material includes a polyaniline film [0045]) comprising:
electrically connecting an anode and a cathode such that a voltage stabilization current flows between the anode and the cathode (negative electrode material includes lithium [0048]; positive electrode current collecting layer includes a metal [0041]; separator material includes a polyaniline film [0045]).
Further regarding functional language recited in claim 17: 
“the voltage stabilization current having an amperage capable of maintaining:
i) an open circuit voltage of the electrochemical cell that varies by less than
5 percent over 10 hours or greater,
ii) a terminal voltage of the electrochemical cell that varies by less than 10 percent over 10 hours or greater, or 
iii) a non-equilibrium anode metal/cathode metal ratio in the surface layer for 10 hours or greater”, 
	the published specification of the instant application discloses a method for applying the voltage stabilization current is to use an electrically conductive separator such as polyaniline to provide a soft short ([0042]-[0043]).  Since Lai discloses the separator material includes a polyaniline film ([0045]) which is capable of producing soft shorts, and therefore discloses an electrochemical cell that is substantially similar to the electrochemical cell of claim 17, the electrochemical cell of Lai is inherently “capable of maintaining” the recited conditions (see MPEP 2112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2021/0175509 A1) in view of He et al. (US 2013/0302699 A1).
Regarding claim 1, Lai discloses a low voltage electrochemical cell (battery, Title, Abstract) comprising: 
a metallic anode comprising an anode metal (negative electrode material includes lithium [0048]); 
a metallic cathode comprising a cathode metal (positive electrode current collecting layer includes a metal [0041]); 
an electrolyte disposed between the metallic anode and the metallic cathode (electrolyte liquid [0043]); and 
a separator within the electrolyte or embedded with electrolyte (separator immersed in electrolyte liquid [0043]).
Further regarding claim 1, Lai does not disclose the metallic cathode further comprising a surface layer comprising an alloy of the anode metal and the cathode metal.
He discloses an electrochemical battery (Title, Abstract) comprising a cathode made of lithium-aluminum alloy (Abstract).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Thus, the combination envisages forming a surface layer of lithium-aluminum alloy on the current collector for the positive electrode.
Further regarding functional language recited in claim 1: 
“wherein the electrochemical cell further comprises a voltage stabilization electron current between said anode and said cathode, wherein said voltage stabilization electron current has an amperage capable of maintaining: 
i. an open load circuit voltage of the electrochemical cell that varies by less than 10 percent over 10 hours or greater;
ii. a non-equilibrium anode metal/cathode metal ratio in the surface layer for 10 hours or greater; or 
iii. a terminal voltage of the electrochemical cell that varies by less than 10 percent over 10 hours or greater”, 
	while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  
In this case, the published specification of the instant application discloses a method for applying the voltage stabilization current is to use an electrically conductive separator such as polyaniline to provide a soft short ([0042]-[0043]).  Since Lai discloses the separator material includes a polyaniline film ([0045]) which is capable of producing soft shorts, and therefore discloses an electrochemical cell that is substantially similar to the electrochemical cell of claim 1, the electrochemical cell of Lai is inherently “capable of maintaining” the recited conditions (see MPEP 2112).
Regarding claim 2, modified Lai discloses all of the claim limitations as set forth above.  Further regarding functional language recited in said claim: 
“the open load circuit voltage of the electrochemical cell varies by less than 5 percent for 100 hours or greater”, 
	while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  
In this case, the published specification of the instant application discloses a method for applying the voltage stabilization current is to use an electrically conductive separator such as polyaniline to provide a soft short ([0042]-[0043]).  Since Lai discloses the separator material includes a polyaniline film ([0045]) which is capable of producing soft shorts, and therefore discloses an electrochemical cell that is substantially similar to the electrochemical cell of claim 2, the electrochemical cell of Lai is inherently “capable of maintaining” the recited conditions (see MPEP 2112).
Regarding claim 3, modified Lai discloses all of the claim limitations as set forth above.  Further regarding functional language recited in said claim: 
“said voltage stabilization electron current maintains the surface layer composition and thickness for 10 hours or greater”, 
	while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  
In this case, the published specification of the instant application discloses a method for applying the voltage stabilization current is to use an electrically conductive separator such as polyaniline to provide a soft short ([0042]-[0043]).  Since Lai discloses the separator material includes a polyaniline film ([0045]) which is capable of producing soft shorts, and therefore discloses an electrochemical cell that is substantially similar to the electrochemical cell of claim 3, the electrochemical cell of Lai is inherently “capable of maintaining” the recited conditions (see MPEP 2112).
Regarding claim 4, modified Lai discloses all of the claim limitations as set forth above.  Further regarding functional language recited in said claim: 
“the cell is configured such that the voltage stabilization electron current is provided by a short in the cell through the separator”, 
	while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  
In this case, the published specification of the instant application discloses a method for applying the voltage stabilization current is to use an electrically conductive separator such as polyaniline to provide a soft short ([0042]-[0043]).  Since Lai discloses the separator material includes a polyaniline film ([0045]) which is capable of producing soft shorts, and therefore discloses an electrochemical cell that is substantially similar to the electrochemical cell of claim 4, the electrochemical cell of Lai is inherently “capable of maintaining” the recited conditions (see MPEP 2112).
	Regarding claim 5, modified Lai discloses all of the claim limitations as set forth above.  Lai further discloses the separator comprises an electrically conductive base polymer (polyaniline film [0045]).  
Regarding claim 6, modified Lai discloses all of the claim limitations as set forth above.  Lai further discloses the electrically conductive base polymer comprises carbon, copper, nickel, silver, or combinations thereof (polyaniline film [0045] which is a polymer that comprises carbon).  
Regarding claim 7, modified Lai discloses all of the claim limitations as set forth above.  Lai further discloses the conductive base polymer comprises polypyrrole, polyaniline, or combinations thereof (polyaniline film [0045]).  
Regarding claim 8, modified Lai discloses all of the claim limitations as set forth above.  Lai further discloses the cell is characterized by a volumetric capacity at or greater than 200 Ah/L (the battery of Lai is considered capable of being ‘characterized’ by the claimed volumetric capacity).
Regarding claim 9, modified Lai discloses all of the claim limitations as set forth above.  Lai further discloses the anode metal comprises or consists of a metal selected from the group consisting of lithium, magnesium, calcium, or combinations thereof (lithium [0048]).
	Regarding claim 10, modified Lai discloses all of the claim limitations as set forth above.  Lai further discloses the cathode metal comprises aluminum, tin, lead, indium, gallium, antimony, iron, silicon, copper, manganese, magnesium, zinc, germanium, selenium, bismuth, cadmium, silver, mercury, or combinations thereof (aluminum [0041]).
Regarding claim 11, modified Lai discloses all of the claim limitations as set forth above.  Further regarding functional language recited in said claim: 
“the cell is configured so that the voltage stabilization current flows throughout the lifetime of the cell determined by the open load circuit voltage dropping by more than 5% below nominal”, 
	while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  
In this case, the published specification of the instant application discloses a method for applying the voltage stabilization current is to use an electrically conductive separator such as polyaniline to provide a soft short ([0042]-[0043]).  Since Lai discloses the separator material includes a polyaniline film ([0045]) which is capable of producing soft shorts, and therefore discloses an electrochemical cell that is substantially similar to the electrochemical cell of claim 11, the electrochemical cell of Lai is inherently “capable of maintaining” the recited conditions (see MPEP 2112).

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2021/0175509 A1) in view of He et al. (US 2013/0302699 A1), as applied to claims 1-11 above, and further in view of Okuno (US 2015/0171396 A1).
Regarding claim 12, modified Lai discloses all of the claim limitations as set forth above.  However, modified Lai does not disclose the voltage stabilization current passes through a resistor external to the cell.
Okuno discloses a battery lid including a resistor element provided inside the battery lid and attached to an open end part of a battery can by caulking with the intermediary of a gasket for insulation and sealing ([0077]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 13, modified Lai discloses all of the claim limitations as set forth above.  Okuno further discloses the resistor is on a circuit in parallel to a load circuit ([0077]).
Regarding claim 14, modified Lai discloses all of the claim limitations as set forth above.  Okuno further discloses the resistor is within an external cell holder ([0077]).
Regarding claim 15, modified Lai discloses all of the claim limitations as set forth above.  Okuno further discloses the resistor is directly connected across an insulator gap between the anode and the cathode ([0077]).
Regarding claim 16, modified Lai discloses all of the claim limitations as set forth above.  Lai further discloses the anode comprises Li (Li [0048]), the cathode comprises aluminum or an alloy of aluminum (aluminum [0041]).
Further regarding a limitation recited in claim 16: 
“the voltage stabilization current is <50 nA/cm2, 50 to 100 nA/cm2, 100 to 200 nA/cm2, or 200 to 400 nA/cm2”, 
	the published specification of the instant application discloses a method for applying the voltage stabilization current is to use an electrically conductive separator such as polyaniline to provide a soft short ([0042]-[0043]).  Since Lai discloses the separator material includes a polyaniline film ([0045]) which is capable of producing soft shorts, and therefore discloses an electrochemical cell that is substantially similar to the electrochemical cell of claim 16, the electrochemical cell of Lai will inherently display the recited property (see MPEP 2112).

Claim(s) 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2021/0175509 A1), as applied to claim 17 above, in view of Okuno (US 2015/0171396 A1).
Regarding claim 18, Lai discloses all of the claim limitations as set forth above.  However, Lai does not disclose the step of electrically connecting is through a resistor on a circuit absent an operating load.
Okuno discloses a battery lid including a resistor element provided inside the battery lid and attached to an open end part of a battery can by caulking with the intermediary of a gasket for insulation and sealing ([0077]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
	Regarding claim 20, Lai discloses all of the claim limitations as set forth above.  However, Lai does not disclose the step of electrically connecting is through a resistor that also serves as a separator between the anode and the cathode of the electrochemical cell.
Okuno discloses a battery lid including a resistor element provided inside the battery lid and attached to an open end part of a battery can by caulking with the intermediary of a gasket for insulation and sealing ([0077]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
	Further, the combination produces an electrochemical cell including a resistor that is considered capable of ‘serving as a separator’ in the sense that the resistor maintains separation between the anode and cathode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/26/2022